




EXHIBIT 10.1
LIBERTY GLOBAL 2014 INCENTIVE PLAN


(Amended and Restated effective February 24, 2015)


Article I

PURPOSE OF PLAN
1.1    Purpose. The purpose of the Plan is to promote the success of the Company
by providing a method whereby eligible employees of the Company and its
Subsidiaries may be awarded additional remuneration for services rendered and
encouraged to acquire shares of the Company, thereby increasing their
proprietary interest in the Company’s businesses, encouraging them to remain in
the employ of the Company or its Subsidiaries, and increasing their personal
interest in the continued success and progress of the Company and its
Subsidiaries. The Plan is also intended to aid in attracting Persons of
exceptional ability to become officers and employees of the Company and its
Subsidiaries. All Awards made under the Plan may be settled in Shares only.
1.2    Effective Date. The Plan was originally effective March 1, 2014 (the
“Effective Date”) and was amended and restated effective as of February 24, 2015
with respect to Awards made after that date.
ARTICLE II    

DEFINITIONS
2.1    Certain Defined Terms. Capitalized terms not defined elsewhere in the
Plan shall have the following meanings (whether used in the singular or plural):
“Act” means the U.K. Companies Act 2006, as amended from time to time, and the
rules and regulations thereunder.


“Affiliate” of the Company means any corporation, partnership or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company. For
purposes of the preceding sentence, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any entity or organization, shall mean the possession, directly
or indirectly, of the power (i) to vote more than 50% of the securities having
ordinary voting power for the election of directors of the controlled entity or
organization, or (ii) to direct or cause the direction of the management and
policies of the controlled entity or organization, whether through the ownership
of voting securities or by contract or otherwise.


“Agreement” means a share option agreement, share appreciation rights agreement,
restricted shares agreement, restricted share units agreement or an agreement
evidencing more than one type of Award, specified in Section 11.5, as any such
Agreement may be supplemented or amended from time to time.



1

--------------------------------------------------------------------------------






“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the Shareholders) shall approve
(i) any consolidation or merger of the Company, or binding share exchange,
pursuant to which Shares of the Company would be changed or converted into or
exchanged for cash, securities, or other property (including pursuant to a
Scheme of Arrangement), other than any such transaction in which the
Shareholders immediately prior to such transaction have the same proportionate
ownership of the shares of, and voting power with respect to, the surviving
corporation immediately after such transaction, (ii) any merger, consolidation
or binding share exchange to which the Company is a party as a result of which
the Persons who are Shareholders immediately prior thereto have less than a
majority of the combined voting power of the outstanding capital shares of the
Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors immediately
following such merger, consolidation or binding share exchange (including
pursuant to a Scheme of Arrangement), (iii) the adoption of any plan or proposal
for the liquidation or dissolution of the Company, or (iv) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company.


“Award” means a grant of Options, SARs, Restricted Shares, Restricted Share
Units, and/or Performance Awards under the Plan.


“Board” means the Board of Directors of the Company.


“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.


“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
Code section shall include any successor section.


“Committee” means the committee of the Board appointed pursuant to Section 3.1
to administer the Plan.


“Company” means Liberty Global plc, a public limited company incorporated under
English law.


“Control Purchase” means any transaction (or series of related transactions) in
which any person (as such term is so defined), corporation or other entity
(other than the Company, any Subsidiary of the Company, any employee benefit
plan sponsored by the Company or any Subsidiary of the Company or any Exempt
Person (as defined below)) shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the then outstanding shares of the Company

2

--------------------------------------------------------------------------------






ordinarily (and apart from the rights accruing under special circumstances)
having the right to vote in the election of directors (calculated as provided in
Rule 13d-3(d) under the Exchange Act in the case of rights to acquire the
Company’s securities), other than in a transaction (or series of related
transactions) approved by the Board. For purposes of this definition, “Exempt
Person” means the Chairman of the Board and each of the directors of the Company
as of June 7, 2013, and (b) the respective family members, estates and heirs of
each of the Persons referred to in clause (a) above and any trust or other
investment vehicle for the primary benefit of any of such Persons or their
respective family members or heirs. As used with respect to any Person, the term
“family member” means the spouse, siblings and lineal descendants of such
Person.


“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months, as supported by a written
opinion of a physician and determined by the Company. The Company may seek a
second opinion as to the determination of Disability from a physician selected
by the Company, and in such case, the Holder will be required to submit to an
examination and provide the physician with any information that is necessary for
such determination.


“Dividend Equivalents” means, with respect to Restricted Share Units, to the
extent specified by the Committee only, a cash amount equal to all dividends and
other distributions (or the economic equivalent thereof) which are payable to
Shareholders of record during the Restriction Period on a like number and kind
of Shares represented by the Award of Restricted Share Units.


“Domestic Relations Order” means any final and legally enforceable judgment,
decree or other order regarding the division of property under domestic
relations law applicable to the Holder.


“Effective Date” has the meaning ascribed thereto in Section 1.2.


“Equity Security” shall have the meaning ascribed to such term in Section
3(a)(11) of the Exchange Act, and an equity security of an issuer shall have the
meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange Act, or
any successor Rule.


“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, or any successor statute or statutes thereto. Reference to any
specific Exchange Act section shall include any successor section.


“Fair Market Value” of a Share on any day means the last sale price (or, if no
last sale price is reported, the average of the high bid and low asked prices)
for a Share on such day (or, if such day is not a trading day, on the next
preceding trading day) as reported on the Nasdaq or, if not traded on the
Nasdaq, such other principal U.S. securities exchange for such security on the
date of determination. If for any day the Fair Market Value of a Share is not
determinable by any of the foregoing means, then the Fair Market Value

3

--------------------------------------------------------------------------------






for such day shall be determined in good faith by the Committee on the basis of
such quotations and other considerations as the Committee deems appropriate.


“Free Standing SAR” has the meaning ascribed thereto in Section 7.1. “Holder”
means a Person who has received an Award under the Plan. “Nasdaq” means the
Nasdaq Global Select Market.
“Option” means a share option granted under Article VI.


“Performance Award” means an Award made pursuant to Article X of the Plan to a
Holder that is subject to the attainment of one or more Performance Objectives.


“Performance Objective” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.


“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.


“Plan” means this Liberty Global 2014 Incentive Plan, as effective March 1,
2014, and as may be amended from time to time.


“Restricted Share Unit” means a unit representing the right to receive one Share
that is subject to a Restriction Period and awarded pursuant to Article IX.


“Restricted Shares” means Shares subject to a Restriction Period and awarded
pursuant to Article VIII.


“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares or Restricted Share Units and ending on the Vesting Date
with respect to such Award.


“Retained Distribution” has the meaning ascribed thereto in Section 8.3.


“Retirement” means the voluntary termination of a Holder’s employment with the
Company and its Subsidiaries on such terms as are determined by the Committee
and set forth in the Agreement, or, if not otherwise set forth in the Agreement,
the voluntary termination on or after the date that the sum of the Holder’s
years of age and years of employment with the Company and its Subsidiaries is at
least 70.


“SARs” means share appreciation rights, awarded pursuant to Article VII, with
respect to Shares.



4

--------------------------------------------------------------------------------






“Scheme of Arrangement” means a scheme of arrangement sanctioned by a court
under section 899 of the Act, as may be amended or similar procedure under a
succeeding law or regulation.


“Share” means each or any (as the context may require) class of the Company’s
ordinary shares.


“Shareholder” means a holder of the ordinary or preference shares of the
Company, known as a “member” under English law.


“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained. For purposes of Section 5.1, a Subsidiary
shall additionally mean a subsidiary within the meaning of Section 1159 of the
Act.


“Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines.


“Tandem SARs” has the meaning ascribed thereto in Section 7.1.


“Vesting Date,” with respect to any Restricted Shares or Restricted Share Units
awarded hereunder, means the date on which such Restricted Shares or Restricted
Share Units cease to be subject to a risk of forfeiture, as designated in or
determined in accordance with the Agreement with respect to such Award of
Restricted Shares or Restricted Share Units. If more than one Vesting Date is
designated for an Award of Restricted Shares or Restricted Share Units,
reference in the Plan to a Vesting Date in respect of such Award shall be deemed
to refer to each part of such Award and the Vesting Date for such part.


ARTICLE III    

ADMINISTRATION
3.1    Committee. The Plan shall be administered by the Compensation Committee
of the Board unless a different committee is subsequently appointed by the
Board. The Committee shall be comprised of not less than two Persons who fulfill
the “non‑employee director” requirements of Rule 16b‑3 under the Exchange Act,
the “outside director” requirements of Section 162(m) of the Code and the
“independent” requirement of the rules of any principal securities exchange on
which any of the securities of the Company are traded, listed or quoted, if any.
To the extent that one or more members of the Committee do not satisfy the
foregoing requirements generally or with

5

--------------------------------------------------------------------------------






respect to a particular matter, any such members may recuse themselves or
abstain from participation, and the remaining members of the Committee may act
for the Committee as a whole provided such remaining members satisfy the
requirements of the previous sentence. The Board may from time to time appoint
members of the Committee in substitution for or in addition to members
previously appointed, may fill vacancies in the Committee and may remove members
of the Committee. The Committee shall select one of its members as its chairman
and shall hold its meetings at such times and places as it shall deem advisable.
A majority of its members shall constitute a quorum and all determinations shall
be made by a majority of such quorum. Any determination reduced to writing and
signed by all of the members shall be as fully effective as if it had been made
by a majority vote at a meeting duly called and held.
3.2    Powers. The Committee shall have full power and authority to grant to
eligible Persons Options under Article VI of the Plan, SARs under Article VII of
the Plan, Restricted Shares under Article VIII of the Plan, Restricted Share
Units under Article IX of the Plan and/or Performance Awards under Article X of
the Plan, to determine the terms and conditions (which need not be identical) of
all Awards so granted (which may include, without limitation, providing for the
recoupment of Shares or the cash equivalent thereof), to interpret the
provisions of the Plan and any Agreements relating to Awards granted under the
Plan, to adopt sub-plans under the Plan, to adopt special terms for Awards
granted to eligible Persons in countries outside the United Kingdom and the
United States, to enter into arrangements with the trustee of any employee
benefit trust established by the Company or any of its Subsidiaries or
Affiliates to facilitate the administration of Awards under the Plan, and to
supervise the administration of the Plan. The Committee in making an Award may
provide for the granting or issuance of additional, replacement or alternative
Awards upon the occurrence of specified events, including the exercise of the
original Award. The Committee shall have sole authority in the selection of
Persons to whom Awards may be granted under the Plan and in the determination of
the timing, pricing and amount of any such Award, subject only to the express
provisions of the Plan. In making determinations hereunder, the Committee may
take into account the nature of the services rendered by the respective
employees, their present and potential contributions to the success of the
Company and its Subsidiaries, and such other factors as the Committee in its
discretion deems relevant.
3.3    Interpretation. The Committee is authorized, subject to the provisions of
the Plan, to establish, amend and rescind such rules and regulations as it deems
necessary or advisable for the proper administration of the Plan and to take
such other action in connection with or in relation to the Plan as it deems
necessary or advisable. Each action and determination made or taken pursuant to
the Plan by the Committee, including any interpretation or construction of the
Plan, shall be final and conclusive for all purposes and upon all Persons. No
member of the Committee shall be liable for any action or determination made or
taken by him or her or the Committee in good faith with respect to the Plan.
ARTICLE IV    

SHARES SUBJECT TO THE PLAN
4.1    Number of Shares; Award Limits. Subject to the provisions of this Article
IV, the maximum number of Shares with respect to which Awards may be granted
during the term of the

6

--------------------------------------------------------------------------------






Plan shall be 50 million Shares; provided, however, that the maximum number of
class B ordinary shares, nominal value $0.01 per share, of the Company (the
“Class B Shares”) with respect to which Awards may be so granted during the term
of the Plan shall be 25 million Shares. Shares issued pursuant to the Plan shall
be fully paid and, to the extent permitted by the laws of England and Wales,
will be made available from Shares acquired by or gifted to the Company, newly
allotted and issued Shares, or Shares acquired by or issued or gifted to the
trustees of an employee benefit trust established in connection with the Plan.
Any Shares (i) subject to any Award granted under the Plan that shall expire,
terminate or be annulled for any reason without having been exercised (or
considered to have been exercised), (ii) subject to any Award of Restricted
Shares or Restricted Share Units that shall be forfeited prior to becoming
vested (provided that the Holder received no benefits of ownership of such
Restricted Shares or Restricted Share Units other than voting rights), (iii)
covered by an Award and not delivered to the Holder due to payment of
withholding taxes or purchase prices and (iv) that the Company repurchases on
the open market by the Company with the proceeds of an Option purchase price,
shall to the extent permitted under applicable law, again be available for
purposes of the Plan. Except for Awards described in Section 11.1, and subject
to adjustment from time to time as provided in Section 4.2, (i) no Person may be
granted in any calendar year Awards covering more than 4 million Shares, and
(ii) no Person may be granted in any calendar year Awards covering more than 2
million Shares of Class B Shares.
4.2    Adjustments. If the Company subdivides its outstanding Shares into a
greater number of Shares (by Share dividend, Share split, reclassification,
alteration of capital, capitalization of profits, bonus issue or otherwise) or
combines its outstanding Shares into a smaller number of Shares (by reverse
Share split, reclassification, or otherwise) or if the Committee determines that
there is any variation in the share capital of the Company or that there is any
Share dividend, extraordinary cash dividend, alteration of capital,
capitalization of profits, bonus issue, reclassification, recapitalization,
reorganization, split-up, spin-off, combination, exchange of Shares, warrants or
rights offering to purchase any class of Shares or other similar corporate event
(including compromises or arrangements sanctioned by a court under section 899
of the Act, mergers or consolidations, other than those which constitute
Approved Transactions, adjustments with respect to which shall be governed by
Section 11.1(b)) affects any class of Shares so that an adjustment is required
to preserve the benefits or potential benefits intended to be made available
under the Plan, then the Committee, in its sole discretion and in such manner as
the Committee may deem equitable and appropriate, may make such adjustments to
any or all of (i) the number and kind of Shares which thereafter may be awarded,
optioned or otherwise made subject to the benefits contemplated by the Plan,
(ii) the number and kind of Shares subject to outstanding Awards, and (iii) the
purchase or exercise price and the relevant appreciation base with respect to
any of the foregoing, provided, however, that the number of Shares subject to
any Award shall always be a whole number. Notwithstanding the foregoing, if all
Shares of any class of Shares are redeemed, then each outstanding Award shall be
adjusted to substitute for the Shares subject thereto the kind and amount of
cash, securities or other assets issued or paid in the redemption of the
equivalent number of Shares of such class of Shares and otherwise the terms of
such Award, including, in the case of Options or similar rights, the aggregate
exercise price, and, in the case of Free Standing SARs, the aggregate base
price, shall remain constant before and after the substitution (unless otherwise
determined by the Committee and provided in the applicable Agreement).

7

--------------------------------------------------------------------------------






4.3    Substitute Awards. Substitute Awards shall not reduce the Shares
authorized for grant under the Plan or authorized for grant to a Person in any
calendar year. Additionally, in the event that a company acquired by the Company
or any Subsidiary, or with which the Company or any Subsidiary combines, has
shares available under a pre‑existing plan approved by shareholders and not
adopted in contemplation of such acquisition or combination, a number of Shares
equal to the number of shares available for grant pursuant to the terms of such
pre‑existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the shareholders of the
entities party to such acquisition or combination) shall be available for grant
under Section 4.1; provided that Awards using such available shares shall not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to Persons who were not employed by the Company or its Subsidiaries prior to
such acquisition or combination.
ARTICLE V    

ELIGIBILITY
5.1    General. The Persons who shall be eligible to participate in the Plan and
to receive Awards under the Plan shall, subject to Section 5.2, be such Persons
who are employees (including officers and directors) of the Company or its
Subsidiaries as the Committee shall select. Awards may be made to employees who
hold or have held Awards under the Plan or any similar or other awards under any
other plan of the Company or any of its Affiliates.
5.2    Ineligibility. No member of the Committee, while serving as such, shall
be eligible to receive an Award.
ARTICLE VI    

OPTIONS
6.1    Grant of Options. Subject to the limitations of the Plan, the Committee
shall designate from time to time those eligible Persons to be granted Options,
the time when each Option shall be granted to such eligible Persons, the class
and number of Shares subject to such Option, and, subject to Section 6.2, the
purchase price of the Shares subject to such Option.
6.2    Option Price. The price at which Shares may be purchased upon exercise of
an Option shall be fixed by the Committee and, except in connection with
Substitute Awards or as provided by any sub-plan of the Plan, may be no less
than the Fair Market Value of the Shares subject to the Option as of the date
the Option is granted.
6.3    Term of Options. Subject to the provisions of the Plan with respect to
death, Disability, Retirement and termination of employment, the term of each
Option shall be for such period as the Committee shall determine as set forth in
the applicable Agreement, provided that such term may not exceed ten years.

8

--------------------------------------------------------------------------------






6.4    Exercise of Options. An Option granted under the Plan shall become (and
remain) exercisable during the term of the Option to the extent provided in the
applicable Agreement and the Plan and, unless the Agreement otherwise provides,
may be exercised to the extent exercisable, in whole or in part, at any time and
from time to time during such term; provided, however, that subsequent to the
grant of an Option, the Committee, at any time before complete termination of
such Option, may accelerate the time or times at which such Option may be
exercised in whole or in part (without reducing the term of such Option).
6.5    Manner of Exercise.
(a)    Form of Payment. An Option shall be exercised by written notice to the
Company upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the
Committee may establish from time to time. The method or methods of payment of
the purchase price for the Shares to be purchased upon exercise of an Option and
of any amounts required by Section 11.9 shall be determined by the Committee and
may consist of (i) cash, (ii) check, (iii) promissory note (subject to the Act
and other applicable law), (iv) the withholding of Shares of the applicable
class of Shares issuable upon such exercise of the Option (subject to the Act or
other applicable law), (v) the delivery, together with a properly executed
exercise notice, of irrevocable instructions to a broker to deliver promptly to
the Company the amount of sale or loan proceeds required to pay the purchase
price (subject to the Act and other applicable law), (vi) any other method as
provided in the applicable Agreement or (vii) any combination of the foregoing
methods of payment, or such other consideration and method of payment as may be
permitted for the issuance of Shares under the Act. The permitted method or
methods of payment of the amounts payable upon exercise of an Option, if other
than in cash, shall be set forth in the applicable Agreement and may be subject
to such conditions as the Committee deems appropriate. The Committee may adopt a
policy providing for the automatic exercise of an Option due to its expiration.
(b)    Value of Shares. Unless otherwise determined by the Committee and
provided in the applicable Agreement, Shares of any class of Shares delivered in
payment of all or any part of the amounts payable in connection with the
exercise of an Option, and Shares of any class of Shares withheld for such
payment, shall be valued for such purpose at their Fair Market Value as of the
exercise date. Notwithstanding the foregoing, with respect to an Option exercise
the purchase price of which is paid pursuant to clause (v) of Section 6.5(a),
Shares shall be valued at the price Shares are sold in the market.
(c)    Issuance of Shares. The Company shall effect the transfer of the Shares
purchased under the Option as soon as practicable after the exercise thereof and
payment in full of the purchase price therefor and of any amounts required by
Section 11.9, and within a reasonable time thereafter, such transfer shall be
evidenced on the books of the Company. Unless otherwise determined by the
Committee and provided in the applicable Agreement, (i) no Holder or other
Person exercising an Option shall have any of the rights of a Shareholder with
respect to Shares subject to an Option granted under the Plan until due exercise
and full payment has been made, and (ii) no adjustment shall be made for cash

9

--------------------------------------------------------------------------------






dividends or other rights for which the record date is prior to the date of such
due exercise and full payment.
ARTICLE VII    

SARS
7.1    Grant of SARs. Subject to the limitations of the Plan, SARs may be
granted by the Committee to such eligible Persons in such numbers, with respect
to any specified class of Shares, and at such times during the term of the Plan
as the Committee shall determine. A SAR may be granted to a Holder of an Option
(hereinafter called a “related Option”) with respect to all or a portion of the
Shares subject to the related Option (a “Tandem SAR”) or may be granted
separately to an eligible employee (a “Free Standing SAR”). Subject to the
limitations of the Plan, SARs shall be exercisable in whole or in part upon
notice to the Company upon such terms and conditions as are provided in the
Agreement.
7.2    Tandem SARs. A Tandem SAR may be granted either concurrently with the
grant of the related Option or at any time thereafter prior to the complete
exercise, termination, expiration or cancellation of such related Option. Tandem
SARs shall be exercisable only at the time and to the extent that the related
Option is exercisable (and may be subject to such additional limitations on
exercisability as the Agreement may provide) and in no event after the complete
termination or full exercise of the related Option. Upon the exercise or
termination of the related Option, the Tandem SARs with respect thereto shall be
canceled automatically to the extent of the number of Shares with respect to
which the related Option was so exercised or terminated. Subject to the
limitations of the Plan, upon the exercise of a Tandem SAR and unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) the
Holder thereof shall be entitled to receive, for each of the applicable classes
of Shares with respect to which the Tandem SAR is being exercised, consideration
(in the form determined as provided in Section 7.4) equal in value to the excess
of the Fair Market Value of a Share of the applicable class of Shares with
respect to which the Tandem SAR was granted on the date of exercise over the
related Option purchase price per Share, and (ii) the related Option with
respect thereto shall be canceled automatically to the extent of the number of
Shares with respect to which the Tandem SAR was so exercised.
7.3    Free Standing SARs. Free Standing SARs shall be exercisable at the time,
to the extent and upon the terms and conditions set forth in the applicable
Agreement. Subject to the provisions of the Plan with respect to death,
Disability, Retirement and termination of employment, the term of a Free
Standing SAR shall be for such period as the Committee shall determine as set
forth in the applicable Agreement, provided that such term may not exceed ten
years. Except in connection with Substitute Awards, the base price of a Free
Standing SAR may be no less than the Fair Market Value of the Shares with
respect to which the Free Standing SAR was granted as of the date the Free
Standing SAR is granted. Subject to the limitations of the Plan, upon the
exercise of a Free Standing SAR and unless otherwise determined by the Committee
and provided in the applicable Agreement, the Holder thereof shall be entitled
to receive from the Company, for each Share with respect to which the Free
Standing SAR is being exercised, consideration (in the form determined as
provided in Section 7.4) equal in value to the excess of the Fair Market Value
of a

10

--------------------------------------------------------------------------------






Share with respect to which the Free Standing SAR was granted on the date of
exercise over the base price per Share of such Free Standing SAR.
7.4    Consideration. The consideration to be received upon the exercise of a
SAR by the Holder shall be paid in the applicable class of Shares with respect
to which the SAR was granted (valued at Fair Market Value on the date of
exercise of such SAR). No fractional Shares shall be issuable upon exercise of a
SAR, and unless otherwise provided in the applicable Agreement, the Holder will
receive cash in lieu of any fractional Shares. Unless the Committee shall
otherwise determine, to the extent a Free Standing SAR is exercisable, it will
be exercised automatically on its expiration date.
7.5    Limitations. The applicable Agreement may provide for a limit on the
amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the time periods during which a Holder may exercise
SARs, and for such other limits on the rights of the Holder and such other terms
and conditions of the SAR, including a condition that the SAR may be exercised
only in accordance with rules and regulations adopted from time to time, as the
Committee may determine. Unless otherwise so provided in the applicable
Agreement, any such limit relating to a Tandem SAR shall not restrict the
exercisability of the related Option. Such rules and regulations may govern the
right to exercise SARs granted prior to the adoption or amendment of such rules
and regulations as well as SARs granted thereafter.
7.6    Exercise. For purposes of this Article VII, the date of exercise of a SAR
shall mean the date on which the Company shall have received notice from the
Holder of the SAR of the exercise of such SAR (unless otherwise determined by
the Committee and provided in the applicable Agreement).
ARTICLE VIII    

RESTRICTED SHARES
8.1    Grant. Subject to the limitations of the Plan, the Committee shall
designate those eligible Persons to be granted Awards of Restricted Shares,
shall determine the time when each such Award shall be granted, and shall
designate (or set forth the basis for determining) the Vesting Date or Vesting
Dates for each Award of Restricted Shares, and may prescribe other restrictions,
terms and conditions applicable to the vesting of such Restricted Shares in
addition to those provided in the Plan. The Committee shall determine the price
to be paid by the Holder for the Restricted Shares; provided, however, that the
issuance of Restricted Shares shall be made for at least the minimum
consideration necessary to permit such Restricted Shares to be deemed fully
paid. All determinations made by the Committee pursuant to this Section 8.1
shall be specified in the Agreement.
8.2    Award of Restricted Shares. An Award of Restricted Shares may be
registered electronically in the name of the Holder to whom such Restricted
Shares shall have been awarded. During the Restriction Period, any
electronically registered Restricted Shares and any securities constituting
Retained Distributions shall bear a restrictive legend to the effect that
ownership of the Restricted Shares (and such Retained Distributions), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms and conditions provided in the Plan and the applicable

11

--------------------------------------------------------------------------------






Agreement. Any such electronically registered Restricted Shares and Retained
Distributions shall remain in the custody of the Company or its designee, and
the Holder shall deposit with the custodian share powers or other instruments of
assignment, each endorsed in blank, so as to permit transfer to any employee
benefit trust established by the Company or its Subsidiary or to such other
entity or employee, as determined by the Committee in its sole discretion, of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions that shall be forfeited or otherwise not become vested in
accordance with the Plan and the applicable Agreement.
8.3    Restrictions. Restricted Shares shall constitute issued and outstanding
Shares of the applicable class of Shares for all corporate purposes. The Holder
will have the right to vote such Restricted Shares, to receive and retain such
dividends and distributions, as the Committee may designate, paid or distributed
on such Restricted Shares, and to exercise all other rights, powers and
privileges of a Holder of Shares of the applicable class of Shares with respect
to such Restricted Shares; except, that, unless otherwise determined by the
Committee and provided in the applicable Agreement, (i) the Holder will not be
entitled to delivery of any electronically registered Restricted Shares until
the Restriction Period shall have expired and unless all other vesting
requirements with respect thereto shall have been fulfilled or waived; (ii) the
Company or its designee will retain custody of any electronically registered
Restricted Shares during the Restriction Period as provided in Section 8.2;
(iii) other than such dividends and distributions as the Committee may
designate, the Company or its designee may retain custody of all distributions
(“Retained Distributions”) made or declared with respect to the Restricted
Shares (and such Retained Distributions will be subject to the same
restrictions, terms and vesting, and other conditions as are applicable to the
Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested, and such Retained Distributions shall not
bear interest or be segregated in a separate account; (iv) the Holder may not
sell, assign, transfer, pledge, exchange, encumber or dispose of the Restricted
Shares or any Retained Distributions or his or her interest in any of them
during the Restriction Period; and (v) a breach of any restrictions, terms or
conditions provided in the Plan or established by the Committee with respect to
any Restricted Shares or Retained Distributions will cause a forfeiture of such
Restricted Shares and any Retained Distributions with respect thereto.
8.4    Completion of Restriction Period. On the Vesting Date with respect to
each Award of Restricted Shares and the satisfaction of any other applicable
restrictions, terms and conditions, (i) all or the applicable portion of such
Restricted Shares shall become vested and (ii) any Retained Distributions with
respect to such Restricted Shares shall become vested to the extent that the
Restricted Shares related thereto shall have become vested, in accordance with
the terms of the applicable Agreement. Any such Restricted Shares and Retained
Distributions that shall not become vested shall be forfeited and cancelled or
deposited in an employee benefit trust established by the Company or its
Subsidiary or to such other entity or employee as determined by the Committee,
and the Holder shall not thereafter have any rights (including dividend and
voting rights) with respect to such Restricted Shares and Retained Distributions
that shall have been so forfeited. The Committee may, in its discretion, provide
for the deferral of an Award of Restricted Shares and Retained Distributions,
provided that any such deferral election of a recipient shall be filed in
writing with the Committee in accordance with such rules and regulations,
including any deadline for the making of such an election, as the Committee may
provide, and shall be made in compliance with Section 409A of the Code to the
extent applicable.

12

--------------------------------------------------------------------------------






ARTICLE IX    
RESTRICTED SHARE UNITS
9.1    Grant. Subject to the limitations of the Plan, the Committee shall
designate those eligible Persons to be granted Awards of Restricted Share Units,
shall determine the time when each such Award shall be granted, and shall
designate (or set forth the basis for determining) the Vesting Date or Vesting
Dates for each such Award of Restricted Share Units, and may prescribe other
restrictions, terms and conditions applicable to the vesting of such Restricted
Share Units in addition to those provided in the Plan. The Committee shall
determine the price to be paid by the Holder for the Restricted Share Units;
provided, however, that the issuance of Shares in settlement of such Awards
shall be made for at least the minimum consideration necessary to permit such
Shares to be deemed fully paid. All determinations made by the Committee
pursuant to this Section 9.1 shall be specified in the Agreement.
9.2    Restrictions with Respect to Restricted Share Units. Any Award of
Restricted Share Units, including any Shares which are represented by an Award
of Restricted Share Units, may not be assigned, sold, transferred, pledged or
otherwise encumbered prior to the date on which the shares are issued or, if
later, the date provided by the Committee at the time of the Award. A breach of
any restrictions, terms or conditions provided in the Plan or established by the
Committee with respect to any Award of Restricted Share Units will cause a
forfeiture of such Restricted Share Units and any Dividend Equivalents with
respect thereto.
9.3    Award of Restricted Share Units. An Award of Restricted Share Units shall
not constitute issued and outstanding Shares, and the Holder shall not have any
of the rights of a Shareholder with respect to any Shares represented by an
Award of Restricted Share Units, in each case until Shares shall have been
issued to the Holder as provided in Section 9.4. To the extent provided by the
Committee in an Agreement, the Holder may be entitled to receive Dividend
Equivalents with respect to an Award of Restricted Share Units, which may be
subject to such restrictions, including, but not limited to, the rules
applicable to Retained Distributions in Section 8.3 hereof, as the Committee
shall determine.
9.4    Completion of Restriction Period. On the Vesting Date with respect to
each Award of Restricted Share Units and the satisfaction of any other
applicable restrictions, terms and conditions, (i) all or the applicable portion
of such Restricted Share Units shall become vested and Shares issued to the
Holder therefor and (ii) any unpaid Dividend Equivalents with respect to such
Restricted Share Units shall become vested and payable to the Holder to the
extent that the Award related thereto shall have become vested, in accordance
with the terms of the applicable Agreement. Any such Restricted Share Units and
any unpaid Dividend Equivalents that shall not become vested shall be forfeited
with no Shares issued therefor, and the Holder shall not thereafter have any
rights with respect to such Restricted Share Units and any unpaid Dividend
Equivalents that shall have been so forfeited. The Committee may, in its
discretion, provide for the deferral of an Award of Restricted Share Units and
unpaid Dividend Equivalents, provided that any such deferral election of a
recipient shall be filed in writing with the Committee in accordance with such
rules and regulations, including any deadline for the making of such an
election, as the Committee

13

--------------------------------------------------------------------------------






may provide, and shall be made in compliance with Section 409A of the Code to
the extent applicable.
ARTICLE X    

PERFORMANCE AWARDS
10.1    Designation as a Performance Award. The Committee shall have the right
to designate any Award of Options, SARs, Restricted Shares or Restricted Share
Units as a Performance Award.
10.2    Performance Objectives. The grant or vesting of a Performance Award
shall be subject to the achievement of Performance Objectives over a performance
period established by the Committee based upon one or more of the following
business criteria that apply to the Holder, one or more business units,
divisions or Subsidiaries of the Company or the applicable sector of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies: increased revenue; net income
measures (including income after capital costs and income before or after
taxes); share price measures (including growth measures and total shareholder
return); price per Share; market share; earnings per Share (actual or targeted
growth); earnings before interest, taxes, depreciation, and amortization
(EBITDA); economic value added (or an equivalent metric); market value added;
debt to equity ratio; cash flow measures (including operating cash flow,
operating free cash flow, free cash flow, cash flow return on capital, cash flow
return on tangible capital, net cash flow and net cash flow before financing
activities); return measures (including return on equity, return on average
assets, return on capital, risk-adjusted return on capital, return on investors’
capital and return on average equity); operating measures (including operating
income, funds from operations, cash from operations, after-tax operating income,
sales volumes, production volumes and production efficiency); net promoter score
or other metrics regarding quality or extent of customer satisfaction or
service; expense measures (including overhead cost and general and
administrative expense); margins; shareholder value; total shareholder return;
proceeds from dispositions; total market value and corporate values measures
(including ethics compliance, corporate responsibility, environmental and
safety). Unless otherwise stated, such a Performance Objective need not be based
upon an increase or positive result under a particular business criterion and
could include, for example, maintaining the status quo or limiting economic
losses (measured, in each case, by reference to specific business criteria). The
Committee shall have the authority to determine whether the Performance
Objectives and other terms and conditions of the Award are satisfied, and the
Committee’s determination as to the achievement of Performance Objectives
relating to a Performance Award shall be made in writing.
10.3    Section 162(m) of the Code. Notwithstanding the foregoing provisions, if
the Committee intends for a Performance Award to be granted and administered in
a manner designed to preserve the deductibility of the compensation resulting
from such Award in accordance with Section 162(m) of the Code, then the
Performance Objectives for such particular Performance Award relative to the
particular period of service to which the Performance Objectives relate shall be
established by the Committee in writing (i) no later than 90 days after the
beginning of such period and (ii) prior to the completion of 25% of such period.

14

--------------------------------------------------------------------------------






10.4    Waiver of Performance Objectives. The Committee shall have no discretion
to modify or waive the Performance Objectives or conditions to the grant or
vesting of a Performance Award unless such Award is not intended to qualify as
qualified performance-based compensation under Section 162(m) of the Code and
the relevant Agreement provides for such discretion.
ARTICLE XI    
GENERAL PROVISIONS
11.1    Acceleration of Awards.
(a)    Death or Disability. If a Holder’s employment with the Company and its
Subsidiaries shall terminate by reason of death or Disability, notwithstanding
any contrary waiting period, installment period, vesting schedule or Restriction
Period in any Agreement or in the Plan, unless the applicable Agreement provides
otherwise: (i) in the case of an Option or SAR, each outstanding Option or SAR
granted under the Plan shall immediately become exercisable in full in respect
of the aggregate number of Shares covered thereby; (ii) in the case of
Restricted Shares, the Restriction Period applicable to each such Award of
Restricted Shares shall be deemed to have expired and all such Restricted Shares
and any related Retained Distributions shall become vested; and (iii) in the
case of Restricted Share Units, each such Award of Restricted Share Units and
any unpaid Dividend Equivalents shall become vested in full.
(b)    Approved Transactions; Board Change; Control Purchase. (i) In the event
of any Approved Transaction, Board Change or Control Purchase, notwithstanding
any contrary waiting period, installment period, vesting schedule or Restriction
Period in any Agreement or in the Plan, unless the applicable Agreement provides
otherwise: (A) in the case of an Option or SAR, each such outstanding Option or
SAR granted under the Plan shall become exercisable in full in respect of the
aggregate number of Shares covered thereby; (B) in the case of Restricted
Shares, the Restriction Period applicable to each such Award of Restricted
Shares shall be deemed to have expired and all such Restricted Shares and any
related Retained Distributions shall become vested; and (C) in the case of
Restricted Share Units, each such Award of Restricted Share Units and any unpaid
Dividend Equivalents shall become vested in full, in each case effective upon
the Board Change or Control Purchase or immediately prior to consummation of the
Approved Transaction. (ii) Notwithstanding the foregoing, unless otherwise
provided in the applicable Agreement, the Committee may, in its discretion,
determine that any or all outstanding Awards of any or all types granted
pursuant to the Plan will not vest or become exercisable on an accelerated basis
in connection with an Approved Transaction if effective provision has been made
for the taking of such action which, in the opinion of the Committee, is
equitable and appropriate to substitute a new Award for such Award or to assume
such Award and to make such new or assumed Award, as nearly as may be
practicable, equivalent to the old Award (before giving effect to any
acceleration of the vesting or exercisability thereof), taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which the applicable class of Shares may be changed, converted or
exchanged in connection with the Approved Transaction.

15

--------------------------------------------------------------------------------






11.2    Termination of Employment.
(a)    General. If a Holder’s employment with the Company and its Subsidiaries
shall terminate prior to an Option or SAR becoming exercisable or being
exercised (or deemed exercised, as provided in Section 7.2 or pursuant to a
policy adopted under Section 6.5(a)) in full, or during the Restriction Period
with respect to any Restricted Shares or prior to the vesting of any Restricted
Share Units, then such Option or SAR shall thereafter become or be exercisable,
and the Holder’s rights to any unvested Restricted Shares, Retained
Distributions, any such unvested Restricted Share Units and unpaid Dividend
Equivalents shall thereafter vest, in each case solely to the extent provided in
the applicable Agreement; provided, however, that, unless otherwise determined
by the Committee and provided in the applicable Agreement, (i) no Option or SAR
may be exercised after the scheduled expiration date thereof; (ii) if the
Holder’s employment terminates by reason of death or Disability, the Option or
SAR shall remain exercisable for a period of at least one year following such
termination (but not later than the scheduled expiration of such Option or SAR);
and (iii) any termination of the Holder’s employment for cause will be treated
in accordance with the provisions of Section 11.2(c).
(b)    Retirement. Notwithstanding the provisions of Section 11.2(a) to the
contrary and unless otherwise determined by the Committee, if a Holder’s
employment with the Company and its Subsidiaries is terminated due to Retirement
during a Restriction Period applicable to any Restricted Shares or prior to any
Option or SAR becoming exercisable or being exercised in full or prior to the
vesting of any Restricted Share Units, then such Option or SAR shall thereafter
become or be exercisable, and the Holder’s rights to any unvested Restricted
Shares, Retained Distributions, any such unvested Restricted Share Units and
unpaid Dividend Equivalents shall immediately vest to the extent that such
Awards (including any Retained Distributions and unpaid Dividend Equivalents)
would have become vested and exercisable had the Holder remained in continuous
employment with the Company through the date that is one year after the date of
the Holder’s Retirement. Unless otherwise determined by the Committee and
provided in the applicable Agreement, upon termination of a Holder’s employment
with the Company and its Subsidiaries due to Retirement, Options and SARs that
are vested and exercisable as of the date of the Holder’s Retirement shall
remain exercisable until the first to occur of the date that is two years after
the date of the Holder’s Retirement or the scheduled expiration of such Options
or SARs. Notwithstanding the foregoing and unless otherwise determined by the
Committee, for purposes of any Performance Award, a Holder’s Retirement during
the performance period applicable to such Performance Award shall have no effect
on such Performance Award, provided that the additional one-year of vesting
service described in this Section 11.2(b) shall apply to a Performance Award if
a Holder’s Retirement occurs during a service period applicable to such
Performance Award following completion of the performance period.
(c)    Termination for Cause. If a Holder’s employment with the Company and its
Subsidiaries shall be terminated by the Company or a Subsidiary for “cause”
during the Restriction Period with respect to any Restricted Shares or prior to
any Option or SAR becoming exercisable or being exercised in full or prior to
the vesting of any Restricted

16

--------------------------------------------------------------------------------






Share Unit (for these purposes, “cause” shall have the meaning ascribed thereto
in any employment agreement to which such Holder is a party or, in the absence
thereof, shall include insubordination, dishonesty, incompetence, moral
turpitude, other misconduct of any kind and the refusal to perform his or her
duties and responsibilities for any reason other than illness or incapacity;
provided, however, that if such termination occurs within 12 months after an
Approved Transaction or Control Purchase or Board Change, termination for
“cause” shall mean only a felony conviction (or its equivalent under local law)
for fraud, misappropriation, or embezzlement), then, unless otherwise determined
by the Committee and provided in the applicable Agreement, (i) all Options and
SARs and all unvested Restricted Share Units held by such Holder shall
immediately terminate, and (ii) such Holder’s rights to all Restricted Shares,
Retained Distributions, any unpaid Dividend Equivalents shall be forfeited
immediately.
(d)    Miscellaneous. The Committee may determine whether any given leave of
absence constitutes a termination of employment; provided, however, that for
purposes of the Plan, (i) a leave of absence, duly authorized in writing by the
Company for military service or sickness, or for any other purpose approved by
the Company if the period of such leave does not exceed 90 days, and (ii) a
leave of absence in excess of 90 days, duly authorized in writing by the Company
provided the employee’s right to reemployment is guaranteed either by statute or
contract, shall not be deemed a termination of employment. Unless otherwise
determined by the Committee and provided in the applicable Agreement, Awards
made under the Plan shall not be affected by any change of employment so long as
the Holder continues to be an employee of the Company.
11.3    Right of Company to Terminate Employment. Nothing contained in the Plan
or in any Award, and no action of the Company or the Committee with respect
thereto, shall confer or be construed to confer on any Holder any right to
continue in the employ of the Company or any of its Subsidiaries or interfere in
any way with the right of the Company or any Subsidiary of the Company to
terminate the employment of the Holder at any time, with or without cause,
subject, however, to the provisions of any employment agreement between the
Holder and the Company or any Subsidiary of the Company.
11.4    Nonalienation of Benefits. Except as set forth herein, no right or
benefit under the Plan shall be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, encumbrance or charge,
and any attempt to anticipate, alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the Person entitled to such benefits.
11.5    Written Agreement. Each Award of Options shall be evidenced by a share
option agreement; each Award of SARs shall be evidenced by a share appreciation
rights agreement; each Award of Restricted Shares shall be evidenced by a
restricted shares agreement; each Award of Restricted Share Units shall be
evidenced by a restricted share units agreement; and each Performance Award
shall be evidenced by a performance award agreement, each in such form and
containing such terms and provisions not inconsistent with the provisions of the
Plan as the Committee from time to time shall approve; provided, however, that
if more than one type of

17

--------------------------------------------------------------------------------






Award is made to the same Holder, such Awards may be evidenced by a single
Agreement with such Holder. Each grantee of an Option, SAR, Restricted Shares,
Restricted Share Units or Performance Award shall be notified promptly of such
grant, and a written Agreement shall be promptly executed and delivered by the
Company. Any such written Agreement may contain (but shall not be required to
contain) such provisions as the Committee deems appropriate to insure that the
penalty provisions of Section 4999 of the Code will not apply to any Shares
received by the Holder from the Company. Any such Agreement may be supplemented
or amended from time to time as approved by the Committee as contemplated by
Section 11.7(b).
11.6    Nontransferability; Designation of Beneficiaries.
(a)    Nontransferability. Awards shall not be transferable other than as
approved by the Committee and provided in the applicable Agreement, or by will
or the laws of descent and distribution or pursuant to a Domestic Relations
Order, and, except as otherwise required pursuant to a Domestic Relations Order,
during the lifetime of the Holder Awards may be paid only to and exercised only
by such Holder (or his or her court-appointed legal representative).
(b)    Designation of Beneficiaries. The Committee may, to the extent
permissible and deemed to have operable effect under applicable law, permit a
Holder to designate a beneficiary or beneficiaries with respect to Awards under
the Plan by filing a written designation of beneficiary or beneficiaries with
the Committee on a form and in such manner as the Committee may prescribe from
time to time.
11.7    Termination and Amendment.
(a)    General. Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after the tenth
anniversary of the Effective Date. The Plan may be terminated at any time prior
to the tenth anniversary of the Effective Date and may, from time to time, be
suspended or discontinued or modified or amended if such action is deemed
advisable by the Committee.
(b)    Modification. No termination, modification or amendment of the Plan may,
without the consent of the Person to whom any Award shall theretofore have been
granted, adversely affect the rights of such Person with respect to such Award.
No modification, extension, renewal or other change in any Award granted under
the Plan shall be made after the grant of such Award, unless the same is
consistent with the provisions of the Plan. With the consent of the Holder and
subject to the terms and conditions of the Plan (including Section 11.7(a)), the
Committee may amend outstanding Agreements with any Holder, including any
amendment which would (i) accelerate the time or times at which the Award may be
exercised and/or (ii) extend the scheduled expiration date of the Award. Without
limiting the generality of the foregoing, the Committee may, but solely with the
Holder’s consent unless otherwise provided in the Agreement, agree to cancel any
Award under the Plan and grant a new Award in substitution therefor, provided
that the Award so substituted shall satisfy all of the requirements of the Plan
as of the date such new Award is made. Nothing contained in the foregoing
provisions of this Section 11.7(b) shall be construed to prevent the Committee
from providing in any Agreement that the rights of the Holder with

18

--------------------------------------------------------------------------------






respect to the Award evidenced thereby shall be subject to such rules and
regulations as the Committee may, subject to the express provisions of the Plan,
adopt from time to time or impair the enforceability of any such provision.
11.8    Government and Other Regulations. The obligation of the Company with
respect to Awards shall be subject to all applicable laws, rules and
regulations, including the Act, and to such approvals by any governmental
agencies as may be required, including the effectiveness of any registration
statement required under the U.S. Securities Act of 1933, and the rules and
regulations of any securities exchange or association on which the Shares may be
listed or quoted. For so long as any class of Shares is registered under the
Exchange Act, the Company shall use its reasonable efforts to comply with any
legal requirements (i) to maintain a registration statement in effect under the
U.S. Securities Act of 1933 with respect to all Shares of the applicable class
that may be issued to Holders under the Plan and (ii) to file in a timely manner
all reports required to be filed by it under the Exchange Act.
11.9    Withholding. The Company’s obligation to deliver Shares under the Plan
shall be subject to applicable national, state and local tax and employee social
security contribution withholding requirements. National, state and local
withholding tax and employee social security contribution withholding due at the
time of an Award, upon the exercise of any Option or SAR or upon the vesting of,
or expiration of restrictions with respect to, Restricted Shares or Restricted
Share Units or the satisfaction of the Performance Objectives applicable to a
Performance Award, as appropriate, may, in the discretion of the Committee, be
paid through the withholding of Shares otherwise issuable to such Holder
(subject to compliance with applicable law, including, but not limited to,
“financial assistance” prohibitions under UK law), upon such terms and
conditions (including the conditions referenced in Section 6.5) as the Committee
shall determine. If the Holder shall fail to pay, or make arrangements
satisfactory to the Committee for the payment to the Company of, all such
national, state and local taxes and employee social security contributions
required to be withheld by the Company, then the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to such Holder an amount equal to any national, state or local
taxes and employee social security contributions of any kind required to be
withheld by the Company with respect to such Award.
11.10    Nonexclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable, including the
granting of Share options and the awarding of Shares otherwise than under the
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.
11.11    Exclusion from Pension and Profit-Sharing Computation. By acceptance of
an Award, unless otherwise provided in the applicable Agreement, each Holder
shall be deemed to have agreed that such Award is special incentive compensation
that will not be taken into account, in any manner, as salary, compensation or
bonus in determining the amount of any payment under any pension, retirement or
other employee benefit plan, program or policy of the Company or any Subsidiary
of the Company. In addition, each beneficiary of a deceased Holder shall be
deemed to have agreed that such Award will not affect the amount of any life
insurance coverage, if any,

19

--------------------------------------------------------------------------------






provided by the Company on the life of the Holder which is payable to such
beneficiary under any life insurance plan covering employees of the Company or
any Subsidiary of the Company.
11.12    Unfunded Plan. Neither the Company nor any Subsidiary of the Company
shall be required to segregate any Shares which may at any time be represented
by Awards, and the Plan shall constitute an “unfunded” plan of the Company.
Except as provided in Article VIII with respect to Awards of Restricted Shares
and except as expressly set forth in an Agreement, no employee shall have voting
or other rights with respect to the Shares covered by an Award prior to the
delivery of such Shares. Neither the Company nor any Subsidiary of the Company
shall, by any provisions of the Plan, be deemed to be a trustee of any Shares or
any other property, and the liabilities of the Company and any Subsidiary of the
Company to any employee pursuant to the Plan shall be those of a debtor pursuant
to such contract obligations as are created by or pursuant to the Plan, and the
rights of any employee, former employee or beneficiary under the Plan shall be
limited to those of a general creditor of the Company or the applicable
Subsidiary of the Company, as the case may be. In its sole discretion, the Board
may authorize the creation of trusts (including, without limitation, employee
benefit trusts) or other arrangements to meet the obligations of the Company
under the Plan, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.
11.13    Governing Law. Except as otherwise set forth in an Agreement, the Plan
and Awards shall be governed by, and construed in accordance with, the laws of
England and Wales.
11.14    Accounts. The delivery of any Shares shall be for the account of the
Company or the applicable Subsidiary of the Company, as the case may be, and any
such delivery or payment shall not be made until the recipient shall have paid
or made satisfactory arrangements for the payment of any applicable withholding
taxes as provided in Section 11.9.
11.15    Legends. Shares subject to an Award shall bear or otherwise be subject
to such legends as the Committee deems necessary or appropriate to reflect or
refer to any terms, conditions or restrictions of the Award applicable to such
Shares, including any to the effect that the Shares represented thereby may not
be disposed of unless the Company has received an opinion of counsel, acceptable
to the Company, that such disposition will not violate any federal or state
securities laws.
11.16    Company’s Rights. The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company to make reclassifications,
reorganizations or other changes of or to its capital or business structure or
to merge, consolidate, liquidate, sell or otherwise dispose of all or any part
of its business or assets.
11.17    Interpretation. The words “include,” “includes,” “included” and
“including” to the extent used in the Plan shall be deemed in each case to be
followed by the words “without limitation.”
11.18    Section 409A. The Plan and Awards are intended to be exempt from or
compliant with the requirements of Code Section 409A and related regulations and
United States Department of the Treasury pronouncements (“Section 409A”) to the
extent that Section 409A is applicable to a Holder. Notwithstanding anything in
this Plan to the contrary, if any Plan provision or Award

20

--------------------------------------------------------------------------------






under the Plan would result in the imposition of an additional tax under Section
409A, that Plan provision or Award will be reformed to be exempt from Section
409A or comply with the requirements of Section 409A, and no such action taken
shall be deemed to adversely affect the Holder’s rights to an Award.

21

--------------------------------------------------------------------------------






ANNEX 1


This Annex 1 to the Liberty Global 2014 Incentive Plan governs Cash Awards and
Awards granted under the Plan that are payable in cash, Shares or any
combination thereof. Any Awards granted pursuant to this Annex 1 are subject to
all of the terms and conditions set forth in the Plan except as modified by the
following provisions, which shall replace and/or supplement certain provisions
of the Plan, as indicated below. Any Award that may be settled in cash or in a
combination of cash and Shares shall be granted only under an Annex to the Plan.


ARTICLE I
1.    The following paragraph shall replace Section 1.1 of the Plan:
1.1    Purpose. The purpose of this Annex 1 of the Plan is to promote the
success of the Company by providing a method whereby eligible Persons may be
awarded additional remuneration for services rendered that are payable in cash,
Shares or any combination thereof, thereby encouraging them to remain in the
service of the Company or its Subsidiaries, and increasing their personal
interest in the continued success and progress of the Company and its
Subsidiaries.


ARTICLE II


2.1    Certain Defined Terms. Capitalized terms used in this Annex 1 shall have
the same definitions as set forth in the Plan except for the following terms:


“Agreement” means a share option agreement, share appreciation rights agreement,
restricted share agreement, restricted share unit agreement, cash award
agreement or an agreement evidencing more than one type of Award, specified in
Section 11.5, as such Agreement may be supplemented or amended from time to
time.


“Award” means a grant of Options, SARs, Restricted Shares, Restricted Share
Units, Performance Awards, Cash Awards and/or cash amounts under the Plan.


“Cash Award” means an Award made pursuant to Section 10.5 of the Plan to the
Holder that is paid solely on account of attainment of one or more Performance
Objectives that have been pre-established by the Committee.


“Restricted Share Unit” means a unit representing the right to receive one Share
or the equivalent value in cash that is subject to a Restriction Period and
awarded pursuant to Article IX.


ARTICLE III


3.2    Powers. The following sentence shall replace the first sentence of
Section 3.2 for purposes of Awards granted under this Annex 1:


    

22

--------------------------------------------------------------------------------






The Committee shall have full power and authority to grant to eligible Persons
Options under Article VI of the Plan, SARs under Article VII of the Plan,
Restricted Shares under Article VIII of the Plan, Restricted Share Units under
Article IX of the Plan, Cash Awards under this Annex 1 and Article X of the Plan
and/or Performance Awards under Article X of the Plan, to determine the terms
and conditions (which need not be identical) of all Awards so granted, to
interpret the provisions of the Plan, this Annex 1 and any Agreements relating
to Awards granted under the Plan, to adopt sub-plans under the Plan or special
terms for Awards granted to Persons in countries outside the United Kingdom and
the United States, to enter into arrangements with the trustee of any employee
benefit trust established by the Company or any of its Affiliates to facilitate
the administration of Awards under the Plan, and to supervise the administration
of the Plan.


ARTICLE IV


4.1    Number of Shares; Award Limits. The following paragraph shall supplement
Section 4.1 for purposes of Awards granted under this Annex 1:


Notwithstanding the foregoing, Shares subject to any Award that are settled for
cash shall again be available for purposes of the Plan. In addition, no Person
shall receive payment for Cash Awards during any calendar year aggregating in
excess of $10,000,000 U.S. dollars.


4.2    Adjustments. The following paragraph shall supplement Section 4.2 for
purposes of Awards granted under this Annex 1:


The Committee may, if deemed appropriate, provide for a cash payment to any
Holder of an Award in connection with any adjustment made pursuant to Section
4.2.


ARTICLE V


5.1    General. The following shall replace Section 5.1 for purposes of Awards
granted under this Annex 1:


5.1    General. The Persons who shall be eligible to participate in the Plan and
to receive Awards under the Plan shall, subject to Section 5.2, be such
employees (including officers and directors) of the Company or its Subsidiaries
or such other Persons eligible under Annex 2 as the Committee shall select.
Awards may be made to Persons who hold or have held Awards under the Plan or any
similar or other awards under any other plan of the Company or any of its
Affiliates. For purposes of this Section 5.1, Subsidiary shall mean a subsidiary
within the meaning of Section 1159 of the Act.


ARTICLE VII


7.4    Consideration. The following paragraph shall supplement Section 7.4 for
purposes of Awards granted under this Annex 1:



23

--------------------------------------------------------------------------------






Notwithstanding the foregoing, the Committee may permit the Holder of a SAR who
is not subject to United States federal income tax to be paid consideration in
the form of cash, or a combination of cash and the applicable class of Shares
with respect to which the SAR was granted.


ARTICLE VIII


8.3    Restrictions. The last three clauses of the last sentence of Section 8.3
shall be deleted for purposes of Awards granted under this Annex 1.


8.4    Completion of Restricted Period. The following clause (iii) shall
supplement the first sentence of Section 8.4 for purposes of Awards granted
under this Annex 1:


and (iii) any cash amount to be received by the Holder with respect to such
Restricted Shares shall become payable, all in accordance with the terms of the
applicable Agreement.


8.4    Completion of Restricted Period. The following paragraph shall supplement
Section 8.4 for the purposes of Awards granted under this Annex 1:


The Committee may, in its discretion, provide for the deferral of any cash
amounts related to an Award of Restricted Shares and Retained Distributions,
provided that any such deferral election of a recipient shall be filed in
writing with the Committee in accordance with such rules and regulations,
including any deadline for the making of such an election, as the Committee may
provide, and shall be made in compliance with Section 409A of the Code to the
extent applicable.


8.5    Cash Payments. The following Section 8.5 shall supplement Article VIII
for purposes of Awards granted under this Annex 1:


8.5    Cash Payments. In connection with any Award of Restricted Shares, an
Agreement may provide for the payment of a cash amount to the Holder of such
Restricted Shares after such Restricted Shares shall have become vested. Such
cash amounts shall be payable in accordance with such additional restrictions,
terms and conditions as shall be prescribed by the Committee in the Agreement
and shall be in addition to any other salary, incentive, bonus or other
compensation payments which such Holder shall be otherwise entitled or eligible
to receive from the Company.


ARTICLE IX


9.3    Restrictions. The last three clauses of the last sentence of Section 9.3
shall be deleted for purposes of Awards granted under this Annex 1.


9.4    Completion of Restricted Period. The following clause (iii) shall
supplement the first sentence of Section 9.4 for purposes of Awards granted
under this Annex 1:


and (iii) any cash amount to be received by the Holder with respect to such
Restricted Share Units shall become payable, all in accordance with the terms of
the applicable Agreement.


    

24

--------------------------------------------------------------------------------






9.4    Completion of Restricted Period. The following paragraph shall supplement
Section 9.4 for the purposes of Awards granted under this Annex 1:


The Committee may, in its discretion, provide for the deferral of any cash
amounts related to an Award of Restricted Share Units and unpaid Dividend
Equivalents, provided that any such deferral election of a recipient shall be
filed in writing with the Committee in accordance with such rules and
regulations, including any deadline for the making of such an election, as the
Committee may provide, and shall be made in compliance with Section 409A of the
Code to the extent applicable.


9.5    Cash Payments. The following Section 9.5 shall supplement Article IX for
purposes of Awards granted under this Annex 1:


9.5    Cash Payments. In connection with any Award of Restricted Share Units, an
Agreement may provide for the payment of a cash amount to the Holder of such
Restricted Share Units after such Restricted Share Units shall have become
vested. Such cash amounts shall be payable in accordance with such additional
restrictions, terms and conditions as shall be prescribed by the Committee in
the Agreement and shall be in addition to any other salary, incentive, bonus or
other compensation payments which such Holder shall be otherwise entitled or
eligible to receive from the Company.


ARTICLE X


10.2    Designation as a Performance Award. The following sentence shall
supplement Section 10.2 for purposes of Awards granted under this Annex 1:


All Cash Awards shall be designed as Performance Awards.


10.5    Cash Awards. The following Section 10.5 shall supplement Article 10 for
purposes of Awards granted under this Annex 1:


10.5    Cash Awards. In addition to granting Options, SARs, Restricted Shares
and Restricted Share Units, the Committee shall, subject to the limitations of
the Plan and this Annex 1, have authority to grant to eligible Persons Cash
Awards. Each Cash Award shall be subject to such terms and conditions,
restrictions and contingencies as the Committee shall determine. Restrictions
and contingencies limiting the right to receive a cash payment pursuant to a
Cash Award shall be based upon the achievement of single or multiple Performance
Objectives over a performance period established by the Committee. The
determinations made by the Committee pursuant to this Section 10.5 and this
Annex 1 shall be specified in the applicable Agreement.
    
ARTICLE XI


11.1(a)     Death or Disability. The following sentence shall supplement Section
11.1(a) for purposes of Awards granted under this Annex 1:



25

--------------------------------------------------------------------------------






Upon the deemed expiration of the Restriction Period applicable to each such
Award of Restricted Shares in connection with the Holder’s termination of
employment by reason of death or Disability, any related cash amounts payable
pursuant to the applicable Agreement shall be adjusted in such manner as may be
provide in the Agreement.


11.1(b)     Approved Transactions; Board Change; Control Purchase. The following
paragraph shall supplement Section 11.1(b) for purposes of Awards granted under
this Annex 1:


Upon the deemed expiration of the Restriction Period applicable to each such
Award of Restricted Shares in connection with any Approved Transaction, Board
Change or Control Purchase, unless the applicable Agreement provides otherwise,
any related cash amounts payable pursuant to the applicable Agreement shall be
adjusted in such manner as may be provided in the Agreement. The effect, if any,
on a Cash Award of an Approved Transaction, Board Change or Control Purchase
shall be prescribed in the applicable Agreement.


11.2(a)     General. The following paragraph shall supplement Section 11.2(a)
for purposes of Awards granted under this Annex 1:


If the Holder’s employment with the Company and its Subsidiaries shall terminate
during the Restriction Period with respect to any Restricted Shares or
Restricted Share Units, the Holder’s rights to any related cash amounts shall
thereafter vest solely to the extent provided in the applicable Agreement. The
effect on a Cash Award of the termination of a Holder’s employment for any
reason, other than for cause, shall be prescribed in the applicable Agreement.


11.2(b)     Retirement. The following paragraph shall supplement Section 11.2(b)
for purposes of Awards granted under this Annex 1:


If the Holder’s employment with the Company and its Subsidiaries shall terminate
due to Retirement during the Restriction Period with respect to any Restricted
Shares or Restricted Share Units or prior to the payment of a Cash Award, the
Holder’s rights to any cash amounts related to such Award of Restricted Shares
or Restricted Share Units and the Cash Award shall thereafter vest as determined
under Section 11.2(b) unless otherwise provided in the applicable Agreement.


11.2(c)     Termination for Cause. The following paragraph shall supplement
Section 11.2(c) for purposes of Awards granted under this Annex 1:


If the Holder’s employment with the Company and its Subsidiaries shall be
terminated by the Company or the Subsidiary for “cause” (as defined in Section
11.2(c) of the Plan), then, unless otherwise determined by the Committee and
provided in the applicable Agreement, all (i) unpaid Cash Awards held by such
Holder shall immediately terminate, and (ii) all cash amounts related to
Restricted Shares or Restricted Share Units shall be forfeited immediately.


11.5    Written Agreement. The following paragraph shall supplement Section 11.5
for the purposes of Awards granted under this Annex 1:



26

--------------------------------------------------------------------------------






Each Cash Award shall be evidenced by a cash award agreement in such form and
containing such terms and provisions not inconsistent with the provisions of the
Plan as the Committee from time to time shall approve. If more than one type of
Award is granted to the one Holder, the cash award agreement may be separate
from the Agreements evidencing such other types of Awards or may evidence the
other types of Awards granted to such Holder. Any such Agreement may contain
such provisions as the Committee deems appropriate and may be supplemented or
amended from time to time as approved by the Committee and contemplated by
Section 11.7(b).


11.9    Withholding. The following sentence shall supplement Section 11.9 for
purposes of Awards granted under this Annex 1:


The foregoing powers of the Company and the Committee with respect to
withholding for taxes shall apply to Cash Awards or cash amounts paid in
settlement of any Award (or portion thereof) under the Plan.


11.12    Unfunded Plan. The following sentence shall supplement Section 11.12
for purposes of Awards granted under this Annex 1:


Neither the Company nor any Subsidiary of the Company shall be required to
segregate any cash which may at any time be represented by Awards, and the Plan
shall constitute an “unfunded” plan for the Company.


11.14    Accounts. The following sentence shall supplement Section 11.14 for
purposes of Awards granted under this Annex 1:


The payment of any cash amounts payable in respect of an Award shall be for the
account of the Company or the applicable Subsidiary of the Company, as the case
may be, and any such payment shall not be made until the recipient shall have
paid or made satisfactory arrangements for the payment of any applicable taxes
as provided in Section 11.9.



27

--------------------------------------------------------------------------------








ANNEX 2


This Annex 2 to the Liberty Global 2014 Incentive Plan governs Awards granted to
independent contractors under the Plan or Annex 1. Any Awards granted pursuant
to this Annex 2 are subject to all of the terms and conditions set forth in the
Plan and Annex 1, as applicable, except as modified by the following provisions,
which shall replace and/or supplement certain provisions of the Plan and Annex
1, as indicated below.


ARTICLE I


The following paragraph shall replace Section 1.1 of the Plan:
1.1    Purpose. The purpose of this Annex 2 of the Plan is to promote the
success of the Company by providing a method whereby independent contractors
providing services to the Company and its Subsidiaries may be awarded additional
remuneration for services rendered and encouraged to invest in capital shares of
the Company, thereby increasing their proprietary interest in the Company’s
businesses, encouraging them to remain in the service of the Company or its
Subsidiaries, and increasing their personal interest in the continued success
and progress of the Company and its Subsidiaries. The Plan is also intended to
aid in inducing independent contractors to agree to provide services to the
Company and its Subsidiaries.


ARTICLE III


3.2    Powers. The following sentence shall supplement Section 3.2 for purposes
of Awards granted under this Annex 2:


In making determinations hereunder, the Committee may take into account the
nature of the services rendered by the independent contractors, their present
and potential contributions to the success of the Company and its Subsidiaries,
and such other factors as the Committee in its discretion deems relevant.


ARTICLE V


5.1    General. The following shall replace Section 5.1 for purposes of Awards
granted under this Annex 2:


5.1    General. The Persons who shall be eligible to participate in the Plan to
receive Awards under the Plan and Annex 1 shall, subject to Section 5.2, be such
Persons who are independent contractors of the Company or its Subsidiaries as
the Committee shall select. Awards may be made to independent contractors who
hold or have held Awards under the Plan or Annex 1 or any similar or other
awards under any other plan of the Company or any of its Affiliates. For
purposes of this Section 5.1, Subsidiary shall mean a subsidiary within the
meaning of Section 1159 of the Act.



28

--------------------------------------------------------------------------------






ARTICLE VI


6.3    Term of Options. References in Section 6.3 to “employment” shall be
replaced with references to “service” for purposes of Awards granted under this
Annex 2.


ARTICLE VII


7.1    Grant of SARs. References in Section 7.1 to “employee” shall be replaced
with references to “independent contractor” for purposes of Awards granted under
Annex 2.


7.3    Free Standing SARs. References in Section 7.3 to “employment” shall be
replaced with references to “service” for purposes of Awards granted under Annex
2.


ARTICLE IX


9.2    Rules. References in Section 9.2(c) to “employee” shall be replaced with
references to “independent contractor” and references to “employment” shall be
replaced with references to “service” for purposes of Awards granted under this
Annex 2.


ARTICLE XI


11.1(a)    Death or Disability. References in Section 11.1(a) to “employment”
shall be replaced with references to “service” for purposes of Awards granted
under this Annex 2.


11.2    Termination of Service. Section 11.2(b) shall be deleted for purposes of
Awards granted under this Annex 2. References in Sections 11.2(a), 11.2(c) and
11.2(d) to “employment” shall be replaced with references to “service” and
references in Section 11.2(d) to “employee” shall be replaced with references to
“independent contractor” for purposes of Awards granted under this Annex 2.


11.3    Right of Company to Terminate Service. References in Section 11.3 to
“employment” and “employ” shall be replaced by references to “service” for
purposes of Awards granted under this Annex 2.


11.12    Unfunded Plan. References in Section 11.12 to “employee” shall be
replaced by references to “independent contractor” for purposes of Awards
granted under this Annex 2, provided, however, that references to an “employee
benefit trust” shall remain unchanged.



29